Citation Nr: 1711478	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-32 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for a right total knee replacement.

3.  Entitlement to a rating in excess of 30 percent for a left total knee replacement.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.  




REPRESENTATION

Appellant represented by:	D. Hargett-Robinson, Attorney at Law
	

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a videoconference hearing before the Board in October 2014.  

In April 2015, the Board remanded the Veteran's claims for additional development.  

The issues of entitlement to initial ratings in excess of 10 percent for the Veteran's right and left ankle disabilities were raised by the Veteran at the videoconference hearing before the Board, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for bilateral carpal tunnel syndrome being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to cause occupational and social impairment with reduced reliability and productivity due to such symptoms as irritability, depression, anxiety, sleep impairment, and disturbances of motivation; it has not been shown to cause occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.

2.  Since June 1, 2010, the Veteran's right total knee replacement has been manifested by intermediate degrees of residual weakness, pain or limitation of motion.

3.  Since June 1, 2010, the Veteran's left total knee replacement has been manifested by intermediate degrees of residual weakness, pain or limitation of motion.

4.  The Veteran's peripheral neuropathy of the right lower extremity has been manifested by pain, weakness, and numbness, but is not productive of more than mild incomplete paralysis.

5.  The Veteran's peripheral neuropathy of the left lower extremity has been manifested by pain, weakness, and numbness, but is not productive of more than mild incomplete paralysis.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2016).

2.  Since June 1, 2010, the criteria for a disability rating in excess of 30 percent for right total knee replacement have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2016).    

3.  Since June 1, 2010, the criteria for a disability rating in excess of 30 percent for left total knee replacement have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2016).    

4.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8521 (2016).

5.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA and private treatment records are associated with the claims file.  Additionally, the Veteran was testified at a hearing before the Board.  The Veteran's claim was remanded in order to afford the Veteran VA examinations and obtain additional treatment records.  The directed development was accomplished and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that the VA examinations that were provided are fully adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the medical opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service-connected disabilities have worsened since his most recent VA examinations.   See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

Historically, the Veteran submitted a claim for an increased rating for PTSD in April 2008.  The claim was denied in an August 2009 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued. 

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.   Under the general rating formula for mental disorders a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in June 2014, and therefore the claim is governed by DSM-IV.  

At a July 2009 VA examination, mental status examination revealed that the Veteran was neatly dressed and adequately groomed.  His speech and manner were appropriate.  There was no evidence of psychotic delusional thinking except during periods of severe depression when he has suicidal thoughts.  His insight and judgment were clinically borderline.  The Veteran endorsed anger, irritability, nervousness, anhedonia, and poor sleep.  He indicated that he lives alone and has no contact with his thirty-three year old son from his only marriage which lasted ten years.  He indicated that he worked part-time as a Building Inspector.  The examiner noted some impairment in thought processes and communication as well as signs of depression and a history of suicidal thoughts.  The examiner diagnosed the Veteran with depression and assigned a GAF score of 49.  

VA outpatient treatment reports reflect treatment for PTSD for the period from 2013 to 2015.  The Veteran was assigned a GAF score of 65 in July 2013.  During that period of time the Veteran was generally alert and oriented in three spheres.  He endorsed irritability and anxiety but denied suicidal and homicidal ideations and audio and visual hallucinations.  His insight and judgment were reported to be fair and his mood was stable.  The Veteran also endorsed trouble sleeping.    

At an October 2014 video conference hearing, the Veteran testified that his PTSD symptoms included trouble sleeping, depression, irritability, and panic attacks.  He reported that he has three friends who are also veterans who he sees regularly.  He also noted that he worked full time and was married.  The Veteran denied trouble maintaining his personal hygiene. 

At a November 2015 VA examination, the Veteran reported that he had been married to his third wife for two years.  He noted that his first marriage lasted three to four years and produced one daughter and his second marriage lasted eighteen years and produced one son.  The Veteran indicated that he also raised his second wife's other three children while they were married.  He reported that he has no contact with his children.  He indicated that his current marriage is "okay."  He also noted that he has friends who are also veterans who he sees three times a week.  The Veteran stated that he used to enjoy hunting, fishing, bowling, and going to public auctions but he has circumscribed his activities due to knee problems and physical limitations.  The Veteran noted that he has been working as a building inspector for eight years.  Mental status examination revealed that the Veteran was oriented in three spheres.  He was adequately dressed in casual attire and cooperative during the interview.  His affect was broad and his mood was euthymic.  The Veteran's speech was fluent, spontaneous, and goal-directed.  Rate, rhythm, and volume of speech were within normal limits.  He denied auditory and visual hallucinations.  Attention and concentration were adequate and thinking was abstract.  The Veteran denied suicidal and homicidal thoughts and plans.  Judgment and insight were adequate.  The Veteran endorsed anxiety.  The examiner summarized the Veteran's level of occupational and social impairment as mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.    

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for the 50 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the relevant appeal period at issue.  The findings as reported above are most consistent with occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. 

Turning first to the GAF scores that were assigned during the period in question, the Veteran was assigned GAF scores ranging from 49 to 65 during the relevant time period at issue.  Scores in this range reflect symptoms from serious to mild.  The Veteran's symptoms for the time period at issue are depressed mood, anxiety, irritability, sleep trouble, and disturbances of motivation and mood which are enumerated in the schedular criteria for a 50 percent rating.  A GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned.  In this case, the Veteran's psychiatric symptoms reported during the relevant time period are most consistent with a rating of 50 percent. 

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  The Board acknowledges the Veteran was divorced twice and maintains no relationship with his children.  However, he was reported to have been married for several years at his most recent VA examination and he has close friends with whom he socializes.  A 70 percent rating generally contemplates a situation in which there is an inability to establish and maintain effective relationships.  In this case, the Veteran has maintained his current marriage for several years and he has several close friends.  As such, the Board does not believe that the Veteran's social inadaptability at this time was commensurate with an inability to establish or maintain relationships.

Additionally, the Veteran's PTSD symptoms during the period at issue have not consisted of suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or other symptoms approximating such level of disability.  With the exception of the 2009 VA examination at which time his insight and judgment were reported to be clinically borderline, the Veteran's insight and judgment have consistently been reported to be intact.  Moreover, while Veteran was noted to have suicidal thoughts during periods of severe depression at the 2009 VA examination, the VA treatment records, hearing testimony, and 2015 VA examination do not reflect any reference to suicidal thoughts or ideations.  Consequently, the Veteran's PTSD was not shown to cause social impairment with deficiencies in most areas. 

With regard to his occupational functioning, the record reveals that the Veteran was still working as of the most recent VA examination.  As noted, the Veteran's PTSD symptoms during the period at issue have not consisted of suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or other symptoms approximating such level of disability.  Consequently, the Veteran's PTSD was not shown to cause occupational impairment with deficiencies in most areas. 

In sum, the Veteran's PTSD for the relevant time period at issue is most appropriately rated as 50 percent disabling.  The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran's PTSD did cause some impairment.  However, this is to be expected as the Veteran was rated at 50 percent for his PTSD.  Were there no impairment, there would be no justification for such a rating.  As described, the PTSD-driven impairment was not shown to be so profound as to cause occupational and social impairment with deficiencies in most areas.  As such, the Veteran's PTSD symptoms do not meet the next higher rating of 70 percent for the relevant time period at issue.  It follows that he also is not shown to demonstrate total occupational and social impairment.

Right and Left Knees

Historically, the Veteran submitted a claim for increased ratings for right and left knee disabilities in April 2008.  In an August 2009 rating decision, service connection for right and left total knee replacements were granted with ratings of 100 percent each effective April 16, 2009; a 30 percent rating was assigned effective June 1, 2010.  The ratings were assigned pursuant to Diagnostic Code 5055.  38 C.F.R. § 4.71a.  The Veteran disagreed with the 30 percent rating assigned effective June 1, 2010.  The Board notes the Veteran was formerly granted service connection for right and left knee degenerative joint disease pursuant to Diagnostic Codes 5010-5261 and for the relevant appeal period prior to April 16, 2009, the Veteran was rated at 30 percent for each knee thereunder.  38 C.F.R. § 4.71a    

The Veteran contends that his right and left knee disabilities warrant higher ratings.  

A disability certificate from R. Dragann, M.D., reflects that the Veteran was scheduled to undergo total knee surgery in April 2009.  

At a July 2010 VA examination, the Veteran denied giving way, instability, pain, stiffness, weakness, incoordination, episodes of dislocation or subluxation, episodes of locking, effusion, or other symptoms of inflammation for both knees.  He endorsed mild flare-ups five times per week resulting in aching pain.  The Veteran reported that he was able to walk a half mile.  Range of motion bilaterally revealed extension of 0 degrees and flexion of 130 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  X-rays revealed no complications of the arthroplasty of either knee.  The Veteran reported that he worked full time as a building inspector.  The examiner diagnosed the Veteran with bilateral degenerative joint disease with successful bilateral total knee replacement improved and stable with no x-ray evidence of problems with the prosthesis.    

At a March 2013 VA examination, range of motion testing revealed right and left knee extension to 10 degrees and flexion to 115 degrees.  There was no objective evidence of painful motion of either knee and no additional loss of motion after three repetitions of motion.  Joint stability testing was normal bilaterally.  The examiner concluded that the Veteran's right and left knee total replacements resulted in intermediate degrees of residual weakness, pain, or limitation of motion.  

At the October 2014 video conference hearing, the Veteran testified that he still had bilateral knee pain but the knee pain had improved since his knee surgery.  He reported that he could not sit or stand in the same position for too long or he had pain and stiffness in his knees.  The Veteran indicated that his knee disabilities interfered with his job as a home inspector due to trouble squatting, stooping, bending, and climbing ladders.     

At a VA examination in November 2015, the Veteran reported intermittent bilateral knee pain with reports of flare ups of pain several times per week.  He noted trouble walking, getting in and out of cars, and climbing ladders for work during flare ups.  Range of motion of the right knee revealed extension of 0 degrees and 120 degrees of flexion.  Range of motion of the left knee revealed extension of 10 degrees and 120 degrees of flexion.  Pain in the right and left knees was noted on flexion but did not result in any functional loss.  The Veteran was able to perform three repetitions of motion of both knees and there was no additional functional loss or loss of range of motion after three repetitions.  There was no ankylosis and no history of recurrent subluxation or lateral instability of either knee.  Joint stability testing was normal bilaterally.  The Veteran was noted to have had a meniscal tear which was repaired in the 1990s and no current symptomatology of the previous meniscal tear.  The examiner noted that the Veteran had right and left total knee joint replacements in April 2009 and his residuals consist of intermittent degrees of residual weakness, pain, or limitation of motion.  The examiner reported that X-rays did not document arthritis.  The examiner noted that the Veteran worked as a building inspector and concluded that the right and left knee disabilities impacted his ability to perform some occupational tasks such as kneeling, crawling, stooping, ladder climbing, and climbing on sloped surfaces.  The Veteran was able to stand and walk but had to stop and stretch after thirty minutes.  

The Board will now discuss whether any higher ratings are warranted.  

As an initial matter, the Board notes that there is no evidence relevant to either knee dated prior to the Veteran's bilateral knee replacement surgery in April 2009.  As such, a higher rating is not warranted prior to the effective date assigned for total knee replacements in April 2009.  Moreover, as noted, the Veteran was assigned a 100 percent rating pursuant to Diagnostic Code 5055 until June 1, 2010.  Consequently, the Board will discuss the period since June 1, 2010.  

Under Diagnostic Code 5055, which governs the evaluation of a knee following a knee replacement operation, a 100 percent evaluation is assigned for one year following implantation of prosthesis.  Thereafter, a minimum rating of 30 percent is assigned. 

A rating in excess of 30 percent may be assigned in two circumstances.  First, when a knee, post-arthroscopy, continues to have intermediate degrees of residual weakness, pain or limitation of motion, it is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Alternatively, when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation may be assigned.

The rating schedule does not define the terms "intermediate" or "severe" as they used in Diagnostic Code 5055.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6. Clinicians' use of terminology such as severe, although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § § 4.2, 4.6.

Diagnostic codes pertaining to limitation of motion and the diagnostic code pertaining to instability of a knee may be rated separately and rating a knee disability under those codes does not amount to pyramiding, where a compensable level of disability is shown under each diagnostic code.  Separate ratings can be awarded for limitation of flexion and limitation of extension where the criteria for a compensable rating are met for each limitation.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5257, 5260, 5261; VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998). 

Although Diagnostic Code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear to contemplate subluxation or instability.   Therefore, consideration of a separate rating under Diagnostic Code 5257 does not violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.

Diagnostic Code 5256 is assigned when there is ankylosis of the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In this case, the Veteran has repeatedly demonstrated considerable range of motion in the right and left knee and there is no indication or allegation in the evidence of record that either knee is ankylosed.  The Veteran is clearly able to move his right and left knees, and they are not ankylosed.  As such, assigning ratings based on ankylosis would be inappropriate.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

As such, a rating in excess of 30 percent for limitation of extension would require extension to be limited to 30 degrees or more.  However, as described above, the Veteran has repeatedly and consistently demonstrated extension well beyond 30 degrees in both knees (including when range of motion of the knees was tested in 2010, 2013, and 2015). 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38C.F.R. § 4.40. 

In this case, while it has been noted that repetitive motion caused additional pain, it was not shown to additionally limit extension.  During the examinations in 2010, 2013, and 2015, although pain was noted during range of motion testing of the knees at times, the examiners did not find that extension was functionally limited by pain. 

Moreover, even if pain existed throughout the range of extension, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Multiple VA examinations took into account the Veteran's complaints of pain and functional loss measuring his ranges of extension.  A rating in excess of 30 percent is not warranted based on limitation of extension.

Diagnostic Code 5262 is based on impairment of the tibia and fibula.  However, to warrant a rating in excess of 40 percent, nonunion of the tibia and fibula must be shown with loose motion.  A brace is also required.  The use of a brace was not noted at any time.  There is likewise no evidence of loose motion of any type.  As such, a rating under Diagnostic Code 5262 is not warranted.

Diagnostic Code 5055 also provides that when there are chronic residuals from a knee replacement consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation may be assigned. 

The Board has closely reviewed the evidence in this case, but simply does not believe that a 60 percent rating is warranted.  There is no question that the Veteran's right and left knees are painful.  However, the most recent examiner specifically characterized the Veteran's right and left knee disabilities as having an intermediate degree of residual weakness, pain or limitation of motion.  Moreover, none of the other examiners of record found the Veteran's right or left knee disability to be characterized as having severe painful motion or weakness.  As such, the Board is unable to conclude that the Veteran has either severe pain or weakness in his right or left knee; and therefore 60 percent ratings are not warranted.

Peripheral Neuropathy - Bilateral Lower Extremities

Historically, the Veteran submitted a claim for service connection for peripheral neuropathy of the bilateral lower extremities in April 2008.  In an August 2009 rating decision, service connection for right and left lower extremity peripheral neuropathy were granted with ratings of 10 percent each pursuant to Diagnostic Code 8521 effective April 30, 2009.  38 C.F.R. § 4.124a.  The Veteran disagreed with the ratings assigned and this appeal ensued.   

Under Diagnostic Code 8521, complete paralysis of the common peroneal nerve, a 40 percent rating contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.   When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At a July 2009 VA examination, neurological examination of the right lower extremity revealed diminished sensation with monofilament testing of the distal half of the right lower leg and diminished sensation with monofilament testing of the medial aspect of the plantar surface of the foot.  Neurological examination of the left lower extremity revealed diminished sensation with monofilament testing of the proximal half of the dorsal left foot and diminished sensation with monofilament testing of the fifth toe of the left foot.  These findings were reported to cause specific impairment of sensory function of the right and left lower extremities but no specific impairment of the nerves involved were reported.  The examiner noted that the nerves involved were the distal cutaneous sensory nerves innervating the right and left lower extremities.  The examiner concluded that the Veteran's bilateral lower extremity peripheral neuropathy has no effect on his usual occupational activities as the Veteran reported no current symptoms of the bilateral lower extremities due to peripheral neuropathy.

Private treatment reports from A. Walia, M.D., dated in May 2011 reflect that the Veteran was diagnosed with chronic predominantly sensory axonal peripheral neuropathy.

At a VA examination in March 2013, the Veteran was noted to have mild peripheral neuropathy of the lower extremities with sensory findings only.  The Veteran's symptoms included mild intermittent pain and mild paresthesias and/or dysesthesias and numbness in the bilateral lower extremities.  

At the video conference hearing in 2014, the Veteran testified that he had numbness and tingling in his feet and toes.  He reported that he could walk pretty well.  He indicated that he tripped going up and down steps but was able to go up a ladder two stories high.  

At a November 2015 VA examination, the Veteran reported moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the bilateral lower extremities.  Muscle strength testing of the bilateral lower extremities was normal with no muscle atrophy.  Reflex examination of the bilateral lower extremities was normal.  Sensory examination of the bilateral lower extremities revealed decreased sensation of the lower leg/ankle (L4/L5/S1) and foot/toes (L5).  The Veteran noted that the disability of the nerves involved was manifested by mild incomplete paralysis.  The examiner indicated that the Veteran's bilateral lower extremity peripheral neuropathy impacted his ability to work in that he was intolerant of excessive, repetitive, or prolonged activity of the bilateral lower extremities; intolerant of prolonged inactivity of the bilateral lower extremities; intolerant of prolonged standing and walking; the Veteran loses balance more frequently; and the Veteran stumbles and falls more frequently.

In order to assign a higher rating, the evidence must show moderate impairment of the right and left lower extremity.  The evidence of record does not support such a finding.  While the records indicate that the Veteran complained of pain, numbness, and weakness of both lower extremities, the objective evidence of record does not indicate that he experiences moderate incomplete paralysis of the external popliteal nerve of either extremity.  The evidence of record reflects no more than mild right and left lower extremity muscle weakness.  No muscle atrophy was present on examinations.  Sensory deficits were noted at the examinations of record but no other neurological deficits were noted.  When tested, deep tendon reflexes were normal. 

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, numbness, and weakness, and the Board finds him to be credible in this regard.  However, again, the objective medical evidence fails to support the Veteran's contention that higher ratings are warranted.  As such, ratings in excess of 10 percent for the right and left lower extremity peripheral neuropathy are denied.

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular evaluation assigned for the time period at issue for the Veteran's service-connected PTSD is adequate in this case.  The Veteran's primary symptoms include irritability, depression, anxiety, trouble sleeping, and disturbances of motivation and mood which caused some occupational and social impairment.   However, all of these symptoms are contemplated in the schedular rating that is assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law direct that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluation is adequate.  Therefore, a referral for extraschedular consideration is not warranted with regard to the issue of an increased rating for PTSD.

With regard to the increased rating claims for the Veteran's right and left knee and right and left lower extremity peripheral neuropathy, the medical evidence fails to show anything unique or unusual about these disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms of his disabilities including the right and left knee and right and left lower extremity peripheral neuropathy have been specifically considered by the examiners of record which formed the basis for the schedular ratings that were assigned for each disability.  The Board finds that the schedular evaluations assigned for the Veteran's service-connected bilateral knee disabilities and bilateral lower extremity peripheral neuropathy are adequate in this case.  Several of the disabilities are rated based on whether the impairment is mild, moderate, severe etc.  In so doing, the Board is necessarily compelled to evaluate any resultant symptomatology within the construct of the schedular rating that is assigned. 

As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted.

The Board has also considered whether an inferred claim for entitlement to a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not specifically alleged that he is unemployable because of any of his service-connected disabilities.  As such, Rice is inapplicable here.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a rating in excess of 30 percent for a right total knee replacement is denied.

Entitlement to a rating in excess of 30 percent for a left total knee replacement is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for bilateral carpal tunnel syndrome can be reached.  

At a November 2015 VA examination, the examiner diagnosed bilateral carpal tunnel syndrome and opined that it was at least as likely as not incurred in and caused by carrying heavy packs and body armor for long periods of time under physically demanding circumstances, including long marches and jumping from helicopters during service.  However, the examiner also noted in the same examination report that it is at least as likely as not that the Veteran's carpal tunnel syndrome developed years after the Veteran's military service; and, unlike the Veteran's bilateral upper extremity cervical radiculopathy, the Veteran's bilateral upper extremity carpal tunnel syndrome does not have any underlying condition that developed as a result of his military service.  Consequently, in light of the conflicting opinions, another examination is necessary.  

VA outpatient treatment reports dated through October 2015 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since October 2015.  Any other records identified by the Veteran should also be obtained and any negative responses should be associated with the claims file.  

2.  Submit the Veteran's claims file to a clinician with expertise in treating carpal tunnel syndrome.  The examiner should opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

Because the Veteran is a combat veteran, the examiner should consider the conditions and physical hardships of his military service, to include his account that he carried heavy gear during his deployment in Vietnam and jumped out of helicopters carrying this gear.  See 38 U.S.C.A. § 1154.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

If the clinician determines that another examination is necessary in order to provide the requested opinion, the Veteran should be so scheduled.  

3.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


